Citation Nr: 0304454	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability due to 
heat exposure and heat stroke. 

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1988.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for a disability due to heat exposure and heat 
stroke and a low back disability.     

The December 1999 rating decision also denied the claims for 
service connection for a disability due to exposure to cold, 
exposure to nuclear training, exposure to biological training 
and exposure to chemical training.  The veteran was notified 
of this determination in January 2000.  In September 2000, 
the veteran filed a notice of disagreement with respect to 
those issues.  However, in a July 2001 statement, the 
veteran's representative indicated that the veteran desired 
to withdraw those claims.  A June 2001 statement by the 
veteran accompanied the representative's statement.  In the 
June 2001 statement, the veteran indicated that he wanted to 
"drop all action" concerning the claims for service 
connection for disabilities due to exposure to cold, nuclear 
training, biological training and chemical training.  Thus, 
the Board finds that the veteran properly withdrew the notice 
of disagreement with respect to those issues and those issues 
are not before the Board for appellate review.  See 38 C.F.R. 
§ 20.204 (2002).


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have a disability due to heat exposure or heat 
stoke.   

2.  The veteran's low back disability is not related to 
service and was first manifest several years after service.  


CONCLUSIONS OF LAW

1.  A disability due to heat exposure and heat stroke was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

2.  A low back disability was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran identified private medical 
records and those records have been obtained and associated 
with the claims folder.  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The VA notified 
the appellant and the appellant's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

Service connection for a disability due to heat exposure and 
heat stroke

The veteran contends that he has a disability due to heat 
stroke in service.  The veteran contends that in 1988, he was 
in the New Mexico desert and he passed out and vomited and he 
had to have medical care which consisted of intravenous 
fluids and rest.  The veteran asserts that he now passes out 
with exposure to heat and he has memory loss.    

Service medical records show that on August 11, 1988, the 
veteran had a slight rash on his arms and neck.  The 
assessment was heat rash.  A report of medical history dated 
August 30, 1988 indicates that the veteran reported having 
had a skin disease.  The examiner noted that the veteran had 
a heat rash in August and the rash resolved without sequela.  
The August 1988 separation examination indicated that 
examination of the skin was normal.  Neurological and 
psychiatric examination was normal as well.  

There is no medical evidence of a current disability due to 
heat exposure or heat stroke.  The private medical records 
associated with the claims folder do not reflect a diagnosis 
of a disability due to heat exposure or heat stoke.  The 
veteran has not identified or submitted any medical evidence 
of treatment or diagnosis of a disability due to heat 
exposure or heat stroke.    

The veteran's own implied assertions that he currently has a 
disability due to heat exposure and heat stroke is afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as to 
his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The medical 
evidence of record does not reflect findings or diagnosis of 
a disability due to heat exposure or heat stroke.      

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
disability due to heat exposure or heat stroke.    

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions..."  38 C.F.R. § 4.1 (2000); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Moreover, no "heat stroke" is shown in the service records, 
and there is no competent evidence tending to link heat 
stroke-if it occurred-to any condition shown in the current 
medical records.

After consideration of all the evidence, the Board finds that 
the veteran does not have a disability due to heat exposure 
or heat stroke.  The preponderance of the evidence is against 
the claim for service connection for a disability due to heat 
exposure or heat stroke, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for a disability due to heat exposure or 
heat stroke, the benefit of the doubt doctrine is not for 
application with regard to this claim. VCAA; Gilbert, 
1 Vet. App. 49.

Entitlement to service connection for a low back disability

The veteran contends that his current back disability was 
first manifested in service.  The veteran contends that while 
serving in Germany, he was in a sleeping bag on the rear of 
the tank and he fell off the tank while asleep and injured 
his back.  He asserts that he spent the next day or two lying 
on the floor of the tank until he recovered.  The veteran 
contends that his back continued to give him problems and 
this was why he did not re-enlist.  He asserts that he found 
work as an insurance salesman until he hurt his back again 
and he has been disabled ever since.  The veteran contends 
that the back injury in service was the beginning of his 
problems.  

Service medical records show that upon enlistment into 
service in April 1986, examination of the veteran's spine was 
normal.  An August 1988 report of medical history indicates 
that the veteran reported having had recurrent back pain.  
The examiner noted that the veteran had had low back pain 
secondary to muscle strain approximately two months earlier; 
he had been treated and he had no sequelae.  Separation 
examination revealed that the veteran's spine was normal.  
The veteran separated from service in November 1988.  

The evidence of record shows that in May 1992, the veteran 
injured his back.  In a July 1992 statement, the veteran's 
chiropractor stated that the veteran reported that his back 
pain began on May 19, 1992 when he was sitting in his 
automobile at work and he twisted to reach for something.  It 
was noted that the veteran was seen in June 1992 complaining 
of right low back pain that radiated into the right posterior 
leg.  The chiropractor stated that the veteran had right 
lumbar facet syndrome with concomitant right sacroiliac 
syndrome.  

In a November 1992 statement, the veteran's chiropractor 
stated that the veteran was totally disabled from his 
occupation as a sales manager.  The chiropractor indicated 
that the veteran continued to have intermittent episodes of 
acute low back pain and right sciatica.  A November 1992 
medical record by Dr. K. S. reflects an impression of low 
back pain, right lower extremity pain and hyperreflexia.  It 
was noted that a Magnetic Resonance Imaging (MRI) of the 
lumbar spine performed in May 1992 revealed minimal 
degenerative changes at L5-S1 with no evidence of a herniated 
disc or nerve root compression.  A December 1992 medical 
report indicates that a CT myelogram was performed in 
November 1992 and the impression was degenerative lumbar disc 
disease and low back and right lower extremity pain.  A 
January 1993 medical record reflects a diagnosis of soft 
right lumbar radiculopathy.  In an August 1993 statement, Dr. 
K.S. stated that the MRI in June 1993 revealed that the 
veteran had a small central disc herniation which was not 
affecting either nerve root.  Dr. K.S. indicated that this 
would indicate that the veteran had a small amount of 
degenerative disc disease which may be responsible for some 
of the veteran's back pain although it was difficult to 
explain the veteran's leg pain on the basis of all of the 
studies.  Dr. K.S. stated that he did not presently recommend 
surgery to resect the lumbar disc herniation since he did not 
think it was the primary cause of his symptoms.  An April 
1994 medical record reflects a diagnosis of right lumbar 
radiculopathy and degenerative lumbar disc disease.  It was 
noted that the veteran continued to have low back pain and he 
had been disabled for the last two years because of the back 
pain.  

A February 1995 medical record by Dr. J.S. reflects a 
diagnosis of chronic lumbar pain and left lumbar 
radiculopathy.  A February 1995 MRI of the lumbar spine 
revealed some desiccation and narrowing of the L5-S1 disc 
space and some minimal disc bulging at L4-L5 and L5-S1.  An 
October 1995 medical record by the veteran's chiropractor 
indicates that the veteran was seen that day with a chief 
complaint of twisting his back and injuring it on or about 
May 19, 1992.  The chiropractor indicated that he had gone 
over the veteran's entire history including the veteran's 
treatment with Dr. A.  The chiropractor stated that the 
clinical impression was lumbar fact joint syndrome.  

Medical records dated in February 1996, November 1997, July 
1998, and from October 1999 to December 1999 show that the 
veteran was treated for fibromyalgia and facet joint 
syndrome.  Medical records dated from January 2000 to July 
2000 show that the veteran sought medical treatment once a 
month for fibromyalgia.  Medical records dated from August 
2000 to December 2000 show that the veteran sought medical 
treatment once a month for degenerative disc disease of the 
lumbosacral spine and fibromyalgia.  Medical records dated in 
November 2000 and December 2000 reflect a diagnosis of 
degenerative disc disease of the lumbar spine and 
fibromyalgia.  

A June 2001 medical record reflects a diagnosis of lumbago.  
Medical records dated in August 2001 and September 2001 by 
Dr. J.S. indicate that the veteran sought medical treatment 
for degenerative disc of the lumbar spine, lumbago, and 
fibromyalgia.  It was noted that the veteran continued to 
have chronic pain in the back.  

The medical evidence of record shows that the veteran had 
complaints of back pain in service in 1988.  There is medical 
evidence that this symptomatology resolved prior to 
separation from service.  The August 1988 report of medical 
history indicates that the examiner indicated that the 
veteran had had low back pain secondary to muscle strain and 
this had resolved.  The service medical records show that the 
veteran did not have a back disorder upon separation from 
service in November 1988.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of degenerative joint disease of the 
lumbar spine soon after service separation.  There is no 
competent evidence of a manifestation of arthritis or 
degenerative joint disease or disc disease of the lumbar 
spine to a compensable degree within one year from service 
separation in November 1988.  The medical evidence of record 
shows that minimal degenerative changes at L5-S1 were 
detected upon MRI examination in May 1992 and degenerative 
disc disease of the lumbar spine was first diagnosed in 
December 1992.  Thus, service connection for degenerative 
disc disease or degenerative joint disease of the lumbar 
spine on a presumptive basis is not warranted.  See 38 C.F.R. 
§ 3.307, 3.309.

The evidence of record further shows that approximately three 
and a half years after service separation, in May 1992, the 
veteran injured his back while twisting.  Subsequent to this 
injury, a low back disorder was diagnosed.  A May 1992 MRI 
revealed minimal degenerative changes at L5-S1.  In June 
1992, right lumbar facet syndrome with concomitant right 
sacroiliac syndrome was diagnosed.  A November 1992 CT 
myelogram revealed degenerative lumbar disc disease and low 
back and right lower extremity pain.  In January 1993, right 
lumbar radiculopathy was diagnosed.  A June 1993 MRI revealed 
a small central disc herniation.  A February 1995 MRI of the 
lumbar spine revealed some desiccation and narrowing of the 
L5-S1 disc space and some minimal disc bulging at L4-L5 and 
L5-S1. In October 1995, lumbar facet joint syndrome was 
diagnosed.  More recently, the veteran has been treated for 
fibromyalgia, facet joint syndrome, lumbago, and degenerative 
disc disease of the lumbar spine.  

The medical evidence of record shows that the veteran was 
being treated for back pain that began in May 1992, not in 
service.  In statements dated in July 1992 and October 1995, 
the veteran's chiropractors indicated that the veteran was 
treated for back pain that began in May 1992.  An April 1994 
medical record reflects a diagnosis of right lumbar 
radiculopathy and degenerative lumbar disc disease.  It was 
noted that the veteran continued to have low back pain and he 
had been disabled for the last two years because of the back 
pain. 

The veteran's own assertions that his back disability is due 
to the back injury in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and his current 
low back disability.  As noted above, the veteran's current 
back disability was diagnosed after the May 1992 post-service 
back injury.     
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for a low back disability is not 
warranted, since there is no competent evidence of a 
relationship between the current back disability and service, 
and there is positive evidence that the current disability 
began in May 1992.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a low back 
disability.  The claim is therefore denied.  


ORDER

Entitlement to service connection for a disability due to 
heat exposure and heat stroke is denied.

Entitlement to service connection for a low back disability 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

